Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 1 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JESSE RUSSELL SIMPSON, pro se,
Plaintiff,

Ve

P. HORNING,

FOOD SERVICE ANMINISTRATOR,
INDIVIDUAL AND OFFICIAL CAPACITY,
Defendant 1,

R. FORLINA,

CORRECTIONAL COUNSELOR,
INDIVIDUAL AND OFFICIAL CAPACITY,
Defendant 2,

S. MILES,

UNIT MANAGER,

INDIVIDUAL AND OFFICIAL CAPACITY,
Defendant 3,

V. MOSER,

WARDEN,

INDIVIDUAL AND DFFICIAL CAPACITY,
Defendant 4,

Dr. Rubinowiks,

INDIVIDUAL AND OFFICIAL CAPACITY,
Defendant 5,

LORETTO FCI MEDICAL STAFF MEMBERS,
INDIVIDUAL AND OFFICIAL CAPACITIES,
Defendants 6,

LORETTO FOL PSYCHOLOGY STAFF MEMBERS,
INDIVIDUAL AND OFFICIAL CAPACITIES,
Defendants 7,

 

Case No. 3:19-cv-0007A

SECOND AMENDED CIVIL ACTION FOR DISABILITY ACCOMMODATION

 

INTRODUCTION

Comes now, JESSE RUSSELL STMPSON, Plaintiff, acting in his pro se capacity,

bringing forth this civil action pursuant to Bivens v. Six Unknown Federal

Agents, the Americans with Disabilities Act of 1990 ("ADA"), and Section 504

of the Rehabilitation Act. Plaintiff is currently confined at Loretto FCT.

He is serving a sentence af 33 months imprisonment imposed by the US District
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 2 of 37

Court for the Northern District of Georgia to run concurrent with a sentence

of 50 months imprisonment imposed by the US District Court for the Eastern
District of Michigan. This is the second amended complaint for this: action.
Plaintiff has no other lawsuits which deal with the same facts involved in
this action. The above named defendants knowingly and willfully violated the
Americans with Disabilities Act of 1990, Section 504 of the Rehabilitation

Act, and the Eighth Amendment of the United States Constitution,
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Pagé 3 of 37

STATEMENT OF CLAIM
A. Date af event: April 21, 2019 to present
RB. Place of event: Loretto FCT
C. Facts of case and steps taken:

Prior to incarceration, Plaintiff was diagnosed with Social Anxiety
Disorder and Asperger's Syndrome. He is currently prescribed and taking four
mental health medications, all prescribed to combat his severe social anxiety.
After his arrival to Loretto FCI on April 12, 2019, Plaintiff attempted to eat
in the dining hall with other inmates unsuccessfully on two occasions. As a
result, he suffered from severe panic attacks due to the extreme close
oroximity of other aggressive inmates while eating. Because of this, he
resorts ta eating solely out of the inmate commissary at his own expense.
Unfortunately, the selection is poor and, because of his dietary restrictions,
nis health is suffering as a result.

Qn April 21, 2019, Plaintiff submitted an electronic Request to Staff to
the Loretto FCI Food Service Administrator, P. Horning, requesting "the most
Practical and easiest ta implement solution" te allow him to eat away from
large crouds of inmates. He initially offered eating before the other inmates
With the dining hall staff as a potential solution. On April 22, 2019,
Horning responded thet Plaintiff is not allowed to eat with the dining hall
staff because he does not work in Food Service. On April 28, 2019, Plaintiff
suggested his food be provided in @ disposable container so he could eat in
any other location than the Dining Hall, similar to medical and religious
accommodations provided for various inmate groups. On April 29, 2019, Horning
responded that Plaintiff's "request for special feeding requirements is not
allowed by Food Service Policy, 4700.06."

On May 5, 2019, Plaintiff submitted an Administrative Remedy Informal
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 4 of 37

Resolution Form to Counselor Forlina requesting "to take food out of the
dining hall in a disposable container, ... having [him] eat in the back roon,
Barlier or later than other inmates or any other solution that permits [him]
to avoid large crowds of people." In the request, Plaintiff stated he was
requesting "accommodation under the ADA" and cited 42 USC § 12102 and
explained his mental disorders.

On of about May B, 2019, at approximately O830hrs, Plaintiff was called to
Food Service by Horning to discuss his request in person. Horning stated, "I
can't have you taking food out of the chow hall because it's not sanitary. If
you take food out, you'll get people sick." Horning refused to offer any.
solution to this issue other than a complete blanket denial. He went on to
say, "You can keep complaining and pushing everything up, but, I'm telling you
Tight now, the answer from the Warden, Regional, and everyone will be the same
as what ET put on the AP-6." This statement alone is indicative of had faith
on part of steff and highlights the Administrative Remedy Program as merely an
exercise in futility, even for an issue as serious as health and starvation.

On May 9, 2019, Forlina delivered Horning's written, signed response and
returned the Informal Resolution form. Horning stated, "It is not allowed
within Food Service Policy, Program Statement &700,06, Food Service Manual, to
allow for potentially hazardous foods to be served and removed from the dining
room. There are no locations outside af the dining room where meals can be
consumed within policy." This is completely untrue. It is clearly within
policy to eat Food in the housing units where hot cooking water and purchased
commissary food items are availahle to inmates. Food Service also frequently
provides take aut food to inmates with Diabetes and inmates of certain faith
groups. Furthermore, on July 4, 2019, Food Service provided bagged dinners to

the entire inmate population so staff could go home early. The response alse
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 5 of 37

does not address 211 of the offered suggestions such as eating earlier or
later than other inmates. Priagr to delivering Horning's response, Unit
Manager Miles signed the Informal Resolution form under “Review Prior to
Tssuance of 8P-5",. Miles and Forlina knowingly and willfully signed off on
Horning's denial, allowing Horning to directly violate federal law to
Plaintiff's detriment.

On May 13, 2019, at approximately 1150hrs, Plaintiff submitted a formal
Request far Administrative Remedy about this issue to Forlina. This form was
then transferred to Warden Moser and she subsequently denied the request and
did nothing to remedy the issue. As Warden of Loretto FCI, Moser is
responsible for the health and safety of the inmates. Instead of rectifying
this non-compliance with federal law, Moser chose to ignore it to Plaintiff's
detriment.

Plaintiff appealed Moser's denial to the Northeast Regional Director on or
about June 7, 2019. On June 26, 2019, the Northeast Regional Office
Administrative Remedy Coordinator issued a rejection notice fraudulently
stating Plaintiff did not attach the correct number of continuation pages, in
a Similar fashion as most of Plaintiff's other Northeast Regional Appeals.
Plaintiff resubmitted it with the same number of attachments (four), one more
than required by the Administrative Remedy Program Statement but it is clear
the BOP is trying to deny him aceess to the Appeals process in bad faith.

Plaintiff met with a medical officer and an Asian-American pharmacist
shortly after arriving to Loretto FCI and explained his increased level of
anxiety and the issues. he was having. Their solution was to increase
Plaintiff's Remeron 30MG prescription to 45MG. Plaintiff met with Dr.

Rubinowiks and explained that he was not able to eat in the dining hall

because of the large crowds of aggressive inmates. He stated that Psychology
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 6 of 37

has nothing to do with Food Service and if Plaintiff requires specific eating
accommodations, he must request them through Food Service. Plaintiff went
back to medical and spoke with PA Hoover about his anxiety and panic attacks —
and she prescribed him Sertraline 50MG for anxiety. The medication is merely
a bandaid and does not solve his issues eating. No amount of medication will
prevent the panic attacks and mental distress from eating in such large crowds
of people...

Because this issue is serious, time-sensitive, and critical tn Plaintiff's
health and safety, as eating is a mejor life function, and the BO? is
intentionally trying to deny him access to formal reviews of the issue, the
prison grievance procedure is inadequate and detrimental to the well-being a7
Plaintiff. Horning has also already stated that the appeais of his decision

would be futile. Plaintiff must be provided means to eat.
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 7 of 37

ARGUMENT

Loretto FCI staff violated the federal Americans with Disabilities Act by
refusing to provide Plaintiff with a reasonable accommodation to eat from Food
Service.

The federal ADA, 42 U.5.C.S. § 12101 et seg., applies to civilians as well
as prisoners according to Pennsylvania Dep't of Corrections v. Yeskey, 524
U.S. 206, 118 S. Ct. 1952 (1998). Under Title II of the ADA, the "public
entity" sections, provides that "no qualified individual with a disability
shall, by reason af such disability, be excluded from participation in or be.
denied the benefits of the services, programs, or activities of a public
entity, or be subjected to discrimination by anv such entity." Plaintiff
requested a reasonable accommodation to facilitate a major life activity, in
this case; eating. Plaintiff has been diagnosed with multiple mental
illnesses and vegulariy receives multiple arescription anti-anxiety
medications to help deal with these issues. Plaintiff experiences such severe
anxiety by being in close proximity to large crowds that he cannot cope with
the severe mental cistress and panic attacks and is deprived of the benefits |

offered by Loretto FCI Food Service, specifically, nutritionally complete,

balanced meals three times per day. See Seott v. Gercia, 370 F. Supp. 2d
1056, 1074-75 (S.D.Cal. 2005) (holding that eating is a major life activity,
and @ plaintiff with stomach and digestive problems raised a material factual
issue under the ADA where he submitted evidence that he was denied access to
the prison meal service by not being given enaugh time to eat or the ontion to
eat small frequent meals).

Plaintiff meets the ADA requirements of a "qualified individual with a

disability" as he has a mental impairment that limits one or more of the major
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 8 of 37

life activities of an individual and has a record of such impairment as
Tequired by 42 U,5.0.5. § 12132. As previously evidenced in Scott, eating is
a major life activity.

Furthermore, the ADA Amendments Acts defines the major life activity of
"eating" directly in statute. Plaintiff is also a "qualified person with a
disability" who “with or without reasonable modifications to rules, policies,
Br practices, ... or tne provision of ... services, meets the essential
eligibility requirements for the receipt of services or the participation in
programs of activities". See Miller v. King, 384 F.3d 1248, 1266 (11th Cir.
2004) (discussing "qualified" requirement in prison context) .

Because Loretto FCI prison officials refuse to let Plaintiff take Food from
the dining hall ar eat with smaller crouds of inmates (shortline feeding),
Defendants have wrongfully deprived Plaintiff of the benefits and services
provided by Loretto FCI Food Service. Services, programs, and activities
include essentially, "anything a public entity does", and almost any official
activity in which prisoners participate or are required to participate, in
prisons, jails, and other custodial or correctional institutions is within the
scope of the ADA. See Crawford v. Indiana Dep't of Corrections. 115 F.3d 481,
583-84 (7th Cir, 1997) (educational orograms and use of library and dining
hall are programs .of a public entity) and Bane v. Virginia Dep't of
Corrections, 267 F. Supp. @d 514, 522-23 (W.B.Va. 2003) (holding general
rehabilitative and correctional activities of prisons are "programs" under. the
Statute, and orison officials are obliged to accommodate disabilities in day-
to-day prison operations),

Plaintiff is a victim of disparate treatment, as Loretto FCI demonstrated
hostility toward disabled persons and this hostility was a significant factor

‘in prison officials actions in refusing extremely basic change to eating
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 9 of 37

procedures for Plaintiff (schedule, group, location, ar otherwise), to arevent
him from being pieced in a large crowd to accommodate his social anxiety and
his severe illnesses. See Love v. Westville Correctional Center, 103 F.3d
558, 560 (7th Cir. 1996) (affirming damage award where quadriplegic prisoner
was held in infirmary and was unable to use recreational, dining, and
visitation facilities and unable to participate in prison orograms).

Plaintiff is also a victim of disparate impact, as Loretto FCI Food Service
policies have an unlawful discriminatory effect on a protected class.

Plaintiff is also a victim of Defendants’ repeated failure to make a
Teasonable accommodation for Plaintiff's disabilities. Plaintiff is a
qualified individual with a disability that with reasonable modifications to
fules, policies, or practices, meets the essential eligibility requirements
for the receipt af services or participation in programs or activities
provided by Loretto FCI Food Service, a public entity.

Loretto FCI Food Service could trivially accommodate Plaintiff's request
for an ADA accommodation but does not out of hostility towards Plaintiff's
disability, Food Service regularly gives out bagged meals for all inmates
during holidays. gives inmates with diabetes take out food every day to a
large number of inmates, regularly gives Jewish inmates take sut food to
celebrate Shabbos meal in synagoque service, gives Native Americans take out
food for "sweat lodge" rituals, gives Muslims breakfast bags during Ramadan
holiday month, and gives Wiccan inmates take out food for their ceremonies.
Clearly, many inmates are being allowed to take food out of Food Service for
religious, medical, and convenience reasons. Certainly, it would be trivial
for Loretto FCI prison officials to make a small accommodation for plaintiff
to maintain compliance with the ADA, and to ensure that Plaintiff can fulfill

‘the ma jor. life activity of eating.
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 10 of 37

In fact, Defendants gave Plaintiff a single bagged take out meal on July 4,
2019, the only bagged meal ever issued by Defendants to Plaintiff, merely so
Food Service could go home early. This thereby demonstrates it is net an
impossibility or severe burden on prison staff to issue Plaintiff a bagged
meal. See Arlt v. Missouri Dep't of Correction, 229 F. Supe. 20d 938, 944
{E.D.Mo. 2002) (holding that initial denial of accommodation of visually
impaired and learning-cisabled prisoner taking a GED exam was unreasonable
because defendants later did what he asked, showing it was reasonable).

Tt is not a defense for ROP officials to claim they treat everyone hadly
and therefore do not discriminate against the disabled. The ADA requires
public entities to reasonably accommodate disabilities regardless of whether
people are treated the same or differently. See Henrietta D. v. Bloomber,
331 F.3d 261, 276-77 (2d Cir, 20035) ("fWje hold that a claim of discrimination
based on a failure reasonably to accommodate is distinct from a claim of
discrimination based on dissarate impact. Quite simply, the demonstration
that a disability makes it difficult for a plaintiff to access benefits that
are available to both those with and without disabilities is sufficient to
sustain a claim for a reasonable accommodation.").

If access is unusually difficult or painful, reasonable accommodations must
be provided. It is noteworthy to mention that disability statutes provide a
more favorable standard for prisoners than the US Constitution. See Randolph
v. Rogers, 980 F. Supp. 1951, 1058 (£.D.Mo. 1997), reversed in part, vacated
in part on other grounds, 170 F.3d 650 (8th Cir. 1999). the court held that
failure to provide a sign language interpreter did not deny due process
because the prisoner's 30-day segregation terms were not atypical and

significant, but his ADA claim was allowed to go forward.

The reasonable accommodation requirement deseribed above contrasts sharply

10
Case 3:19-cv-00078-CRE Document18 Filed 08/22/19 Page 11 of 37

with the reasonableness standard apolied to other prisoner claims by Turner v.
Safley, which requires that prisoners come up with "de minimis cost" solutions
in order to prevail. While cost is a consideration under the disability
statutes,. there is no general rule that only "de minimis cost" can be
Tequired. See Pennsylvania Protection and Advocacy, Inc. v. Pennsylvania
‘Dep't of Public Welfare, 402 F.2d 374, 380-81 (3d Cir. 2005) (holding that
budget constraints do not establish a fundamental alteration defense).
Considering these facts, Plaintiff's claim should prevail under the federal

ADA.

11
Case 3:19-cv-00078-CRE Document18 Filed 08/22/19 Page 12 of 37

GROUND 2
Loretto FCI staff violated the Rehabilitation Act by refusing to provide
Plaintiff with a reasonable accommodation to eat from Food Service.

t is well established that the Rehabilitation Act applies to prisoners.
See Harris v. Thigpen, 941 F.3d 1495, 1522 n.41 (11th Cir. 1991); Bonner v.
Lewis, 857 F.2d 559 (9th Cir. 1988); Chisolm v. McManimon, 275 F.3d 315, 327
(3d Cir. 2001). Section 504 of the Rehabilitation Act requires that "Eno
otherwise qualified individual with a disability in the United Stetes, ...
shall, solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to discrimination ~
under any program or activity receiving Federal financial assistance or under
any program or activity conducted by any Executive agency. ..." 29 U.S.C0.5. $
794(a). “Executive egency" in this statute refers to federal agencies. This
Means that any agency that receives any federal funding is covered by the
Rehabilitation Act for all of its services, programs, and activities.
Department of Justice regulations promulgated under the statute are applicable
to prisons and jails. .

The definition of a disability is extremely similar ta the ADA's
definition. Tt is noteworthy that even though expert medical testimony is not
required to establish the existence of a disability, medical recerds from Dr.
Minassian, and many other doctors on record with the BOP, confirm Plaintiff
has Asperger's Syndrome, Major Depression, and PTSD symptoms. Years before
Plaintiff's arrest, Plaintiff was diagnosed by a psychiatrist in Maryland with
Social Anxiety. Disorder and treated him with prescription medication. In
fact, BOP medical staff currently treats Plaintiff with FOUR mental health

medications to combat social anxiety. Clearly, Plaintiff has an extensive

history of medical professionals documenting his mental illnesses and anxiety.

12
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 13 of 37

Plaintiff requires an accommodation because he is unable to participate in

eating at Food Service without an accommodation due to extreme mental distress
and panic attacks, induced by his severe anxiety when in a large crowd of
people. Since eating is a major life activity, it is of paramount importance
that Defendants make a reasonable accommodation for him to eat.

The ‘meaningful accommodation rule requires Defendants to narovide
"meaningful access" to programs that persons with disabilities are otherwise
entitled to. See Alexander v. Choate, 469 U.S. 287, 301, 105 5S. Ct. 712
(1985) (under the Rehabilitatian Act, "an otherwise gualified handicapped
individual must be provided with meaningful access to the benefit that the-
grantee offers. ... [T]o assure meaningful access, reasonable accommodations
in the grantee's program or henefit may have to be made.").

Plaintiff repeatedly asked Defendants for a ressonable accommodation. ta
resoive his inability to benefit from Loretto FCI Food Service but he was
denied every time due to Defendants! hostility toward disabled Pleintiff. In
addition to the dissarate treatment problem, the rules and policies
imolemeanted by Loretto FCI prison officials have an unlawful discriminatory
effect upon disabled persons. By accommodating only certain activities,
religious and medical groups, and classes of inmate workers to allow eccess to
the benefits of taking food out of Food Service, Defendants’ seemingly nuetral
pules and policies heve an unlawful discriminatory impact on mentally disabled
persons. Lastly, Defendants failed to make reasonable accommodations for
Plaintiff's disablititv. Plaintiff is otherwise qualified to eat and benefit
from services provided by Loretto FCI Food Service but is unable to do so due
to Defendants’ refusal to make reasonable modifications to rules, policies, or
oractices. Loretto FCI Food Service unquestionably is a public entity and

provides orograms, activities, and services ta Loretto FCI inmates.

134
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 14 of 37

Plantiff's requested accommodations are reasonable and do not impose “undue
financial and administrative burdens" or require "a fundamental alteration in
the nature af [the] program." As previously documented, Defendants already
provide Plaintiff's requested accommodation to other inmates, but not tao
Plaintiff who requires it for his disablitity.

Considering these facts, Plaintiff's claim should prevail under the

Rehabilitation Aci.

14
Casé 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 15 of 37

GROUND 3

Loretto FCI staff subjected Plaintiff to cruel and unusual punishment in
violation of the Eighth Amendment by refusing to pravide necessary
accommodations to eat from Loretto FCI Food Service. _

Food is one of the basic necessities of life protected by the Eighth
Amendment. See Knop v. Johnson, 667 F. Supp. 512, 925 (W.D.Mich 1987), aff'd
in pertinent part, 997 F.2d 996, 1000 (6th Cir. 1992); accord, Keenan v, Hall,
83 F.3d 1083, 1091 (Sth Cir. 1996), amendmed, 135 F.3d 1318 (9th Cir. 1998).
Deprivation of food for a substantial time, in this case for over three
months, less one day, violates the Constitution. See Reed v. Moaride, 178
F.3d 849, 853 (7th Cir. 1999) (deprivation of food may violate the Eighth
Amendment depending on the "amount and duration of the deprivation";
allegations of repeated three- to five-day deprivation of food stated a
claim): Simmons v. Cook, 154 F.3d 805, 88-09 (8th Cir. 1998) (affirming
damage award to paraplegic prisoners whoa missed four consecutive meals when
placed where they cauld not get to their food trays in their wheelchairs) ;
Green v. Johnson. 977 F.2d 1383, 1391 (10th Cir. 1992) (allegations of 72-
hour reduction in rations stated a claim); Woods v. Thieret, 903 F.2d 1080,
4082 (7th Cir. 1990) (allegation of three-day denial of food stated a
constitutional claim); Dearman v. Woodson, 429 F.2d 1288, 1290 (10th Cir.
1970) (two days! deprivation of food stated a constitutional claim); Hodge v.
Reperto, 739 F. Supp. 873, 876 (S.D.N.Y. 1990) (two and a half day denial of
food prior to arraignment stated a constitutional claim): Willis v. Bell, 726
F. Supp 1418,1121-22 (N.D.I11. 1989) (12-hour deprivation of food in police
lockup, if. intentional, was "obviously" unlawful) .

It is established case law that orison officiais have a constitutional

obligation to accommodate special diets required for medical reasons, and to

15
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 16 of 37

provide religious diets. Under the Eighth Amendment, nmrison officials must
meet the medical needs of prisoners with disabilities and furnish the
assistance they require in order to live a minimally decent life in prison.
As on court put it, "the prison authorites must take the prisoner as they find
him and provide facilities compatible with his physical conditian that meet
civilized standards of decency." See Ruiz v. Estelle, 503 F. Supp. 1265, 1345
(5.D.Jex. 1986) ("The fact that unusual accommodation may be necessary, in
light of their special needs, to accomplish the provisions of minimal
conditions of incarceration does not absolve prison officials of their duty
toward handicapped inmates."), aff'd in part and vacated in part on other
grounds, 679 F.2d 1115 (Sth Cir. 1982). In determining whether a prisoner has
a serious medical needs, courts consider whether their medical condition
causes disability or interferes with daily activities.

Plaintiff's long standing, pre-incarceration medical diegnoses include
Social Anxiety Disorder, Asperger's Syndrome, Major ‘Depression, and PTSD
eymptams, and require him to eat three meals per day without being in a
situation that induces panic attacks or extreme mental distress. Eating is
unguesticnably a daily life activity and Plaintiff's mental ilinesses are
significant enough to warrant some kind of accommodation from prison officials
at Loretto FCI, Despite Plaintiff's repeated requests to eat physically
separate from large crowds of people, prison officials have refused every
resolution requested while refusing to offer any sort of compromise.

Plaintiff requested permission to take his meals out of the Dining Halli to
eat in his cell or to eat at a different time than other inmates. Many
prisons require inmates to eat in their cells, so any argument Defendants
offer concerning "safety and security" would be arbitrary, capricious, and

nonsensical. In fact, Special Housing Unit inmates at Loretto FCT always eat

16°
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 17 of 37

‘three meals per day in their cells. In administrative responses to
Plaintiff's meal arrangement requests, Horning refused to allow Plaintiff to
eat at shortline, a lunch provided only to the few inmates working in the
kitchen, instead of a large crowd. In Horning's denial he writes, “shortline
feeding is held for inmates who are working during the Lunch mainline
oneration. Also, this would not assist you with the dinner and breakfast
meals, since there are no shortline movements for these meals." Horning could
trivially include Plaintiff in this meal, regardless of breakfast and dinner
concerns, toa help solve the issue in good faith. Horning was provided sccess
to Plaintiff's medical records confirming his various mental illness diagnoses
and prescriptions for social anxiety medication, to include Propranolel 20MG,
tuice per day. busPIRone 3O0MG, twice per day, Setraline 5SOMG. once per day,
and Mirtazapine 45MG, once pert day, by PA Stephanie Hoover, for extreme sorial
anxiety. It shocks the censcience that Horning admits he could easily solve
at least one of Plaintiff's meal problems by simply allowing him to eat with
the smaller crowd, but he stubbornly refuses out of what can only he
considered spite and malice.

Ensuring inmates eat nutritionally balanced meals on a regular basis is a
major responsibility of prison officials. In fact, the BOP will force feed
inmates on hunger strike. yet they refuse to ensure that Plaintiff has fond
made available to hin.

Considering these facts, Plaintiff's claim showld prevail under the Eighth

Amendment for the US Constitution.

17
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 18 of 37

Personal Involvement

 

1. _P. Horning
P. Horning ected with deliberate indifference by ‘refusing to provide eating
accommodations to Plaintiff.

Plaintiff reguested eating accommodations from Horning in writing three
times and verbally one time. Horning denied every request and has yet ta
suggest an alternative solutien te allow him to éat. Plaintiff told him
multiple times that he is not eating the nutritionally balanced meals provided
by Food Service because he can't eat with the current procedures, due to his
mental illnesses. The Supreme Court has held that a nrison official can he
found reckless or deliberately indifferent if "the official knows of end
disregards an excessive risk to inmate health ar safety. -.." Farmer v.
Rrennan, 511 U.S. at 837. Plaintiff advised Horning multiple times that he is
not eating from Food Service. Horning aggressively monitors inmates!’ use of
Food Service by scanning everyone's ID before providing food at EVERY meal.
In fact, Food Service staff makes TWO separate announcements prior to every
meal reminding inmates to bring their INs to the dining hall or to not come at
all. Therefore, Horning could easily verify Plaintiff's claims that he is not
rating at Food Service by checking the legs. He could also easily verify his
claims of social anxiety, mental illnesses. and extensive histery af anti-
anxiety medications hy checking Plaintiff's medical history and Pre Sentence
Report, for which Plaintiff gave him explicit access ta. Horning either knows
or is puroosely aveiding knowledge that Plaintiff is not eating and is unable
tn eat and is therefore deliberately indifferent to his suffering. See
Farmer, 577 U.S. at 843 n.8; Goebert v. Lee County, 51M F.3d 1212, 1327-28
(11th Cir. 2007) (jail captain had a duty to "Look into" pregnant prisoner's,

complaint’ that she was leaking fluid. her condition was worsening, and she had

18
Case 3:19-cv-00078-CRE Document18 Filed 08/22/19 Page 19 of 37

’

not seen an obstetrician); Sanchez v. Taggart. 144 F.3d 1754, 1156 (8th Cir.

159A) (failure to try to verify claim of medical inability to perform work

assignment suoported deliberate indifference finding); Wallis v. Saldwin, 70

F.3d 1074, 1077 (9th Cir. 1995) (holding orison officials who had information

ehout possible asbestos contamination had a duty to inspect before sending

unprotected work crews to the location); Ginest v. Hoard of County Comm'rs of
Carbon County, 333 F. Supp. 2d 1190, 1158 (D.Wvo. 2004) (afficials have a duty

to investigate information suggesting a risk of injurv); see also Mayoral v.

Sheahan, 245 F.3d 934, 940 (7th Cir. 2000) (helding jury could reject guard's

testimony she knew nothing about gangs as “incredible and deliberately |
ignorant. The Farmer standard is not designed to give officials the

motivation to ‘take refuge’ in the zone between ignorance and actual

knowledae," and she could be seen "as trying to inhabit that zone.").

An official who has knowledge of a serious risk or @ cruel condition must
"take veasonalhe measures to abate it." Prison officials wha "respond |
reasonably to the risk” are not deliberately indifferent, “even if the harm
ultimately was not averted." However, they are liable if their actions are
"not adequate given the known risk," or if they give "inconsequential
logistical concerns that might be no more than matters of convenience" higher
priority than prisoners! basic human needs. See Allen v. Sakai, 48 F.3d 1082,
1086 (Sth Gir. 1996) (the court heid that prison afficials' own policy goal of
five hours a week of recreation was evidence that they know af the risks of
depriving orisoners of exercise. and their failure tn comply with it without
good reason constituted deliberate indifference.).

As the. Food Service Administrator, Horning knows of the impending harm to

“Plaintiff's health Fram not eating the nutritionally balanced meals and

adequate quantity of Food orovided by Food Service. Plaintiff is forced to

49
- Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 20 of 37

eat only nutritionally imbalanced mesls and an inadequate quantity of food
from commissary, where he is unable to eat a wide variety af food necouse of
his dietary restrictions and oraduct afferings and is limited to $320 oer
month including hygiene, medicine, and other non-food products. This
impending harm to Plaintiff's health is easily preventable by implementing
minor changes to rules, policies, or practices of Food Service with any af
Plaintiff's suggested accommodations. Farmer said that serious damage top
orisoners! future health is actionehle, The harm does not have to be "easily
preventable", though in this case it clearly is regardless; Farmer holds that
prison officials must do what is reasonable, not what is Basy. In addition, ©
Farmer specifically said that "it is not enough that the afficial acted or
Failed to act despite his knowledge of a substantial risk of serious harm,"
and did not require nroof that the official acted because af the risk.
Considering these facts, Horning is deliberately indifferent ta Plaintiff's
suffering and risk of health problems by not eating food sravided hy Food

Service.

20
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 21 of 37

2. R. Fortina

Correctional Counselor R. Forlina acted with deliberate indifference by
refusing to assist Plaintiff in obtaining eating accommodations.

Forlina knew of Plaintiff's inability to eat because he was intrinsically
involved with the Administrative Remedy process. Plaintiff obtained multiple
complaint forms from Forlina, and discussed the issue with him in person and
at length, and then Forlina read and processed the forms and responses between
Plaintiff and P. Horning. Forlina had extensive actual notice of the
situation and disregarded the obvious risk to Plaintiff's health and safety.
In Farmer , the courts established that prison officials who have knowledge of
a serious risk or a cruel condition must "take reasonable measures to abate
it." Prisan afficials who "“respond[] reasonably to the risk" are not
deliberately indifferent, “even if the harm ultimately was not averted."
However, they are liable if their actions are "not adequate given the known
risk," or if they give “inconsequential logistical concerns that might he no
more than matters of convenience" higher priority than prisoners! basic human
needs. See Allenv. Sakai, 48 F.3d 1082, 1088 (9th Cir. 1996) (the court held
that prison officials' own policy goal of five hours a week of recreation was
evidence that they know of the risks of depriving prisoners of exercise, and
their failure ta comply with it without good reason constituted deliberate
indifference.).

Farmer specifically said that "it is enough that the official acted or
failed to act despite his knowledge of 2 substantial risk of serious harm".
The BOP provides adequate training, orocedures, and resources to empower
counselors.to orevent harm to inmates under their control. Prison officials

are deliberately indifferent for "knowing acquiescence in the unconstitutional

behavior of ... subordinates, ... persistently violat{ing] a statutory duty to

21
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 22 of 37

inguire about such behavior and to be responsible for preventing it, ...
failure to train or supervise ... or an official acquiescence in the continued
existence of prison conditions. which. themselves, are sq injurinus tno
prisoners that they amount to @ constitutional violation." Villante v. Dep't
of Corrections of City of New York, 7946 F.2d 516, 519 (2d Cir. 1986). Forlina
was acutely awere of Plaintiff's unmet basic need to eat nutritionally
balanced meals and was deliberately indifferent to Plaintiff's suffering.
“Food is one of the basic necessities of life protected hy the Eighth
Amendment," See Knoop v. Johnson, 657 F. Supp. 512, 525 (UW.D.Mich. 1987),
aff'd in pertinent part, 977 F.2d 996, 1000 (6th Gir. 1992); accord, Keeman v.
Hall, 63 F.3d 1083, 1091 (9th Cir. 1996), amended, 135 F.3d 1318 (oth Cir.
1998). Furthermore, deprivation af food for any substantial period of time
can violate the Constitution. Forlina even had knowledge that Plaintiff was
not eat nutritionally adequate food. Foriina Was aware that Plaintiff is
mentally ill. Forlina has 4 responsibility to ensure that orisoners with
mental illnesses are not harmed by malnutrition or thirst resulting from their
illnesses or from the cfficial response to their illnesses, See Duffy v.
Bryant, 950 F. Supp. 1168. 1177-78 (M.D.Ga 1997) (holding that officials who
allowed a prisoner with mental illness to die of malnutrition and dehydration
could be found deliberately indifferent to his medical nesds).

Prison officials may be held liable for their failure to act if it results
in a constitutional violation, See Estelle v. Gamble, 629 U.S. 97. 106. 97 5S.
Ct. 285 (1976) (medical cere claims may be based on “acts or omissions");
Davis v. Rennie, 264 F.3d 86, 114 (1st Cir 2001); Alexander v. Perrill, 916
F.2d 1392, 1395 (9th Cir. 1990) (prison officials "can't just sit on your duff

“and not do anything" to prevent violations of rights) ; Lewis v. Mitchell, 416

F. Suop. 2d 935, 945 (S.D. Cal. 2005) (a person may be liable under § 1983 if

4

ee
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 23 of 37

he "omits to perform an act which he is legally required to do that causes the
deprivation of which [the plaintiff complains]." (quoting Johnson v. Duffy,
588 F.2d 740, 743 (9th Cir. 1978))-

Officials or emoloyees who know, or reasonably should know, that a prisoner
is being treated unconstitutionally may be held liable if they fail to do
anything about it. See Greason v. Kemp, 691 F.2d 629. 839-40 (11th Cir. 1990)
(warden who knew or should have known af inadequate psychiatric staffing could
be held liable); Johnson v. Pearson, 316 F. Supp. 2d 307, 317-18 (&.D.Va.
2004) (afficials whoa failed to act an second-hand smoke complaint could be
held liable). Forlina was sufficiently informed of the Eighth Amendment
violation when Plaintiff gave him an in persen statement and when he processed
and signed Plaintiff's comnlaint forms and responses. Fotlina had ample time
to resolve, ar at least try to resalve, the ongoing eating issue but refused
to do so.

Officials may be held liable for failure to make policy or to take action
to prevent predictable violations of rights - fecause Forlina was actively
invalved in the oriavance. process by processing, reviewing, and signing
Administrative Remedy forms and was fully aware that Plaintiff did not have
access to food served by Food Service. fForlina failed to promulgate policies
er otherwise act to- shape P. Horning's conduct, failed to train Horning,
failed to instruct or supervise Horning, and. most importantiy, failed to
respond to evidence af misconduct by Horning .

Considering these facts, R. Forlina is deliberately indifferent te
Plaintiff's suffering and risk of health problems by not eating food provided

_ by Food Service,

2a
Case 3:19-cv-00078-CRE Document18 Filed 08/22/19 Page 24 of 37

Unit Manager S. Miles acted with deliberate indifference hy refusing to
assist Plaintiff in obtaining eating accommodations.

Miles knew of Plaintiff's inability to eat because he was intrinsically
involved with the Administrative Remedy process. Miles read, processed, and,
in at least one case, signed the forms end responses between Plaintiff and P.
Horning. Miles had extensive actuel notice of the situation and disregarded
the obvious risk to Plaintiff's health and safety. Tn Farmer, the courts
established that prison officials who have knowledge of a serious risk or a
eruel condition must "take reasonable measures to abate it." ‘Prison officials
who "respond[] reasonably to the risk" are not deliberately indifferent, "even
if the harm ultimately was not averted." However, they are liable if their
actions ere "not adequate given the known risk," or if they give
Ninconsequential logistical concerns that might be no more than matters of
convenience" higher prierity than prisoners! basic human needs. See Allen v.
Sakai, 48 F.3d 1082, 1088 (9th Sir. 1996) (the court held that prison
officials ovum policy goal cf five hours a week of recreation Was evidence
that they know of the risks of depriving urisoners of exercise, and their
failure to comply with it without good reason constituted deliberate
indifference.).

Farmer specifically said that "it is enough that the official acted ar
failed to act desnite his knowledge of a substantial visk of serious harm".
The BOP pravides adequate training, procedures, and resources to empower unit
managers to prevent harm to inmates under their control. Prison afficials are
deliberately indifferent for "knowing acquiescence in the unconstitutional
behavior of ,.. subordinates. ... persistently violatfing] e statutory duty ta

inquire about such Lehavior and to be resoonsible for preventing it, ,..

24
Case 3:19-cv-00078-CRE Document18 Filed 08/22/19 Page 25 of 37

failure to tra’n or supervise .,. or an official acquiescence in the continued
existence of prison conditions which, themselves, are s0 injurious to
prisoners that they emount to 4a constitutional violation." Villante v. Dep't
of Corrections of City of New York, 786 F.2d 516, 519 (2d Cir. 1986). Miles
was acutely auare of Plaintiff's unmet basic need to eat nutritionally
balanced meals and was deliberately indifferent to Plaintiff's suffering.

"Food is ene of the basic necessities of life protected by the Eighth
Amendment." See Knop v. Johnson, 467 F. Supp. 512, 525 (lI.D.Mich. 1987),
aff'd in pertinent part. 977 F 2d 996, 1000 (6th Cir. 1992); accord, Keeman v.
Nall, 83 F.3d 1083, 1091 (9th Cir. 1996), amended, 135 F.3d 1318 (9th Cir.
1998). Furthermore, deprivation of food for any substantial period of time
can violate the Constitution. Miles even had knowledge that Plaintiff wes not
eat nutritionally adequate food. Miles was aware that Plaintiff is.mentally
ill. Miles has a vesponsibility to ensure that prisoners with mental
illnesses are not harmed by mslnutritian or thirst resulting from their
illnesses or from the official response to their illnesses. See Duffy v.
Bryant, 950 F. Supp 1168. 1177-78 (M.D.Ga 1997) (holding that officials who
allowed a prisoner with mental illness to dia of malnutrition and dehydration
could be found deliberately indifferent to his medical needs).

Prison officials may be held liable for their failure to act if it results
in a constitutional violation. See Estelle v. Gamble, 429 U.5. 97, 106, 97 S.
Ct. 285 (1976) (medical care claims may be besed on "acts ar omissions");
Davis v. Rennie. 26% F.3d 86, 114 (1st Cir. 2001); Alexander v. Perrili, 9164
F.2d 1392, 1395 (Sth Cir. 1990) (prism officials "can't. just sit on your duff
and not do anything" tn prevent violations of rights); Lewis vw. Mitchell, 416
F. Supp. 2d 935, 945 (5.D. Gal. 2005) (a person mey be liable under § 1983 if

he ‘omits to perform an.ect which he is legally required to do that causes the

25
Case '3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 26 of 37

deprivation af which [the plaintiff complains]." (quoting Johnson v. Duffy,
589 F.2d 740, 743 (9th Cir. 1978)).

Officials ar employees who know, or reasonably should know, that a prisoner
is being treated unconstitutionally may be held: liable if they fail to do
anything about it. See Greason v. Kemp, 891 F.2d 829, 839-40 (114th Cir. 1990)
(warden who knew ar should have known of inadequate psychiatric staffing could
be held liable); Johnson v. Pearson, 316 F. Supp. 2d 307, 317-18 (€.D-Va.
2°04) (officials who fajled to act on second-hand smoke complaint could be
held liable). Miles was sufficiently informed of the Eighth Amendment
violation when he processed and signed Plaintiff's complaint forms and.
responses. Miles hed ample time to resolve, or at least try to resolve, the
Ongoing eating issue but refused to do so.

Officials may be held liable for failure to make policy or to teke action
to prevent predictable violations of rights. Because Miles wes actively
involved in the grievance process by precessing, reviewing. and signing
Administrative Remedy forms and was fully aware that Plaintiff did not have
access to food served by Food Service. Miles failed to promulqate policies or
otherwise act to'shape P. Horning's conduct, failed to train Horning, failed
to instruct or supervise Horning, and, most importantly, failed ta respond to
evidence af misconduct by Horning.

Considering these facts, S. Miles is deliberately indifferent ta
Plaintiff's suffering and risk of health problems by not eating food provided

hy Food Service.

2A
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 27 of 37

4: Me Maser

Warden V. Moser acted with deliberate indifference by refusing to assist
Plaintiff in abtaining eating accommodations.

Moser knew of Plaintiff's inability to eat because she was intrinsically
involved with the Administrative Remedy process and eventually directly denied
his request for eating accommodations. Moser read, and processed the forms
and responses between Plaintiff and P. Horning. She has direct access ta
Plaintiff's medical and mental health records, as well as his Pre Sentence
Report. Moser had extensive actual notice of the situation and disregarded
the obvious risk to Plaintiff's health and safety. In Farmer, the courts
established that prison officials who have knowledge of a serious risk ora
eruel condition must "take reasonable measures to abate it." Prison officials
who "respond[] reasonably to the risk" are not deliberately indifferent, "even
if the harm ultimately was not averted. However, they are liable if their
actions are "not adequate given the known risk," or if they give
"inconsequential Ingistical concerns that might be ne more than matters of
Convenience" hinher priority than prisoners! basic human needs. See Allen v-
Sakai, 48 F.3d 1082, 1086 (9th Cir. 1996) (the court held thet prison
afficials' own policy goal of five hours a week of recreation was evidence
that they know of the risks of depriving prisoners of exercise, and their
feilure ta comply with it without good reason constituted deliberate
indifference. ).

Farmer specifically said that "it is enough that the afficial acted oar
failed to act despite his knowledge of a substantial risk of serious harm".
The BOP provides adequate training, procedures, and resources to empower

wardens to prevent harm to inmates under their control. Prison officials are

deliberately indifferent for "knowing acquiescence in the unconstitutional

27
Case 3:19'ev-00078-CRE Document 18 | Filed 08/22/19 Page 28 of 37

behavior of ... subordinates, ... persistently violat[ing] a statutory duty toa
inquire about such behavior and to be responsihle for preventing it,
failure to train or supervise ..: or an official acquiescence in the continued
existence of prison conditions which, themselves, are so0 injurious ta
prisoners that they amount to a constitutional violation." Villante v. Dep't
of Corrections of City of New York, 7B6 F.2d 516, 519 (ed Cir. 1986). Moser
was acutely aware of Plaintiff's unmet basic need to eat nutritionally
balanced meals and was deliberately indifferent to Plaintiff's suffering.
"Food is one of the basic necessities of dife protected by the Eighth
Amendment." See Knop v. Johnson, 667 F. Supp. 512, 525 (W.D Mich. 1987),
aff'd in pertinent part, 977 F.2d $996, 1000 (6th Cir. 1992); accord, Keenan Vv.
Hall, 83 F.3d 1083, 1091 (9th Cir. 1996), amended, 135 F.3d 1318 (Sth Cir.
1996). Furthermore, deprivation of food for any substantial perind of time
can violate the Constitution. Moser even had knowledge that Plaintiff was not
eating nutritionally adequate food, | Moser was auate that Plaintiff is
mentally ill. Moser has a responsibility to ensure that prisoners with mental
illngsses are not harmed by malnutrition or thirst resulting from their
illnesses or from the official response to their illnesses. See Duffy v.
Bryant 950 F Supp. 1168, 1177 78 (M.D.Ga 1997) (holding that officials who
allowed a prisoner with mental illness to die of malnutrition and dehydration
could be found deliberately indifferent to his medical needs). |
Prison officials may be held liable far their failure to act if it results
in a constitutional violation. See Estelle v. Gamble. 429 U.S. 97. 106, 97 5.
Ct. 285 (1976) (medical care claims may be based on "acts or omissions");
Davis v. Rennie, 264 F.3d 86, 114 (1st Cir. 2001); Alexander v. Perrill, 916
F.2d 1592, 1395 (9th Cir. 1990) (orisen officials "can't just sit an your duff

and not do anything" to prevent violations of rights); Lewis v. Mitchell, 416
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 29 of 37

F. Supp. 2d 935, 945 (5.D. Cal. 2005) (a person may be liable under § 1983 if
he "omits to perform an act which he is legally required to do that causes the
deprivation of which [the plaintiff complains]." (quoting Johnson v. Duffy,
588 F.2d 740, 743 (9th Cir 1978)).

Officials or emplovees who know, or reasonably should know, that @ prisoner
is being treated uncenstitutionally may be held liable if they fail to do
anything about it. See Greason v. Kemo, 891 F.2d B25, 839-40 (11th Cir. 1990)
(warden who knew or should have known of inadequate psychiatric staffing could
be held Liable): Johnson v. Pearson. 316 F. Supp. 20 307 317-18 (E.D.Va.
2004) (officials who failed ta act on second-hand smoke complaint could be
held liable). In another case involving a paraplagic priscner, the court
observed that there was no justification in the record for the’failure to
provide adequate toilet facilities and necessary physical therapy for menths,
and that the warden was the "responsible official in charge" of the prison and
was "fully advised of the problem. Therefore, the court concluded that her
neglect constituted deliberate indifference. LaFaut v. Smith, 834 F.2d 389,
392-94 (&th Cir 1987). Moser was sufficiently informed af the Eighth
Amendment violation when she processed and signed Plaintiff's complaint forms
and response. Moser had ample time to resolve, or at least try to resolve,
the ongoing eating issue but refused to do so,

Officials may be held. liable for failure to make policy or to take action
to prevent predictable violations of rights, Because Moser was actively
involved in the grievance process by orocessing. reviewing, signing, and
denying Administrative Remedy forms and was fully aware that Plaintiff did not
have access to food served by Food Service. Moser failed to promulgate
Policies oar otherwise act to shape P. Horning's conduct, failed to train

Horning, failed to instruct of supervise Horning, and, most importantly,

29
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 30 of 37

failed to respond te evidence af misconduct by Horning.

Considering these facts. Warden V. Moser is deliberately indifferent tn
Plaintiff's suffering and risk of health problems by not eating food provided

by Food Service.

30
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 31 of 37

5. Doctor Rubinowiks

 

Dr. Rubinowiks acted with deliberate indifference by refusing to assist
Plaintiff in obtaining Sating accommodations.

Dr. Rubinowiks is chiefly responsible for .and actively involved in
oroviding Plaintiff mental health treatment while confined at Loretta FCI.
Plaintiff net with Dr. Rubinowiks in person about his inability to eat in Food
Service due to his multiple mental illnesses. then Plaintiff discussed his
inability to eat at Food Service, Dr. Rubinowiks refused to assist Plaintiff
in any way. De, Rubinowiks reolied, "You have to take that up with Food
Service. Psycholegy doesn't get involved with eating accommodations." Once
Dr. Rubinowiks wes made aware of the prokhlem, he was deliberately indifferent
to Plaintiff's inability to eat.

Deliberate indifference can be demonstrated directly by evidence of prison
officials! bad motive or attitudes. Once a prisoner informs a prison official
that they are not eating, they become directly aware of a dangerous situation,
The Supteme Court has held that a prison official can he found deliberately
indifferent if "the official knows of and disregards an excessive risk to
inmate health or sefety, ..." Farmer, 571 U.S. at B37. Since Dr. Rubinowiks
was the responsible official in charge af mental health and was directly aware
that Plaintiff was mot eating due to his mental illnesses, Dr. Rubinowiks
ected with deliberate indifference to Plaintiff's suffering.

A defendant need not know the precise nature of the risk to be found
deliberately indifferent, as long as he knows = serious risk exists. Sea
Farmer. 511 U.S. at 843 n.8: Goebert v. Uee County, 510 F.3¢ 1312, 1327-26
(11th Cir.. 2097) (jail captain had a duty to "look into" pregnant prisoner's

complaint that she was leaking fluid, her condition was worsening, and she had

not seen an obstetrician); Sanchez v. Taggart, 144 F.3d 1154, 1156 (8th Cir.

31
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 32 of 37

1998) (failure to try to verify claim of medical inability to perform work
assicnment supported deliberate indifference finding); Wallis v. Baldwin, 70
F.3d 1074, 1077 (9th Cir. 1995) (holding prison officials who had information
about oossible asbestos contamination had a duty to inspect hefore sending
unprotected work crews to the lecation); Ginest v. Roard af County Comm'rs af
Carbon County, 333 F. Supp. 2d 1190, 1198 (D.tyo. 2004) (officials have a duty
to investigate information suggesting a risk af injury): see also Mayoral v.
Sheahan, 245 F.3d 934, 940 (7th Gir. 2000) (holding jury could reject guard's
testimony she knew nothing about gangs as "incredible and deliberately
ignorant. The Farmer standard is not designed to give officials the
motivation ta 'taks refuge’ in the zone between ignorance and actual
knowledge," and she could be seen "as trying ta inhahit that zone.").

‘Once’ -@ Dector and Chief of Psychology learns that a patient is not eating,
they are aware of "an excessive risk to inmate heelth or safety”. Dr.
Rubinowiks's extensive training puts him in a unique position relative to the
ather defendants. Dr. Rubinowiks has specialized mental health training and
an abligation to ensure that mentally ill persons under his care are not
harming themselves or are harmed by others, to include orison efficials. Or.
Rubinowiks is uniquely aware of Plaintiff's mental illnesses and has a duty
higher than other prison officials cancerning mental health issues.

Considering these facts, Or. Ruhinowiks is deliberately indifferent to
Plaintiff's suffering and risk of health oroblems by not eating food provided

by Food Service.

32
Case 3:19-cv-00078-CRE Document18 Filed 08/22/19 Page 33 of 37

f/7. Unknown Medical and Psychology Staff Members

 

Unknown Loretto FRE medical and psychology staff members acted with
deliberate indifference hy refusing to investigate Plaintiff not eating food
served by Loretto FCI Food Service.

P. Horning and Warden Moser supposedly cansulted with unnamed medical and
nsychology staff members in regards to Plaintiff's claim he is unable to eat
at the Dining Hall due to mental distress and panic attacks. Plaintiff met
with medical and psvchology to discuss his social anxiety related issues.
Medical staff raised his Remeron 30MG prescription to 4&5MG and, later an, PA
Stephanie Hoover prescrihed him Setraline OMG as a result. This did not
solve the prohlem. Plaintiff met with Dr. Rubinowiks and he offered no
treatment or assistance in obtaining eating accommodations. Plaintiff was
never consulted again ta discuss his sacial anxiety, though he has requested
individual counseling an multiple occasions.

Horning consulted unnamed medical and osychology staff memhers in regards
to Pleintiff's complaints hut no investigation was dons to verify his claim of
not gating at Food Service. Plaintiff is prescribed FOUR mental health
medications to combat social anxiety Gut staff refuses to pursue nean-
medication salutions.

Deliberate indifference can he demonstrated directly by evidence of prison
officials! bad motives or attitudes. Qnce a prisoner infarms a prisan
official that they are not eating or is informed hy other means. they become
directly aware of a dangerous situstion. The Supreme Court has held that a
orison official can be found deliherately indifferent if "the official knows
of and disregerds an excessive risk to inmate health or safetv. ..."  Farmer,,
611 U.S. at 837. Since these unnamed medical and psychology staff members

‘were directly aware that Plaintiff was not eating due to his mental illnesses,
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 34 of 37

these staff members acted with deliberate indifference ta Plaintiff's
suffering. |

A defendant need not know .the precise nature af the risk to be found
deliberately indifferent, as long as he knows a serious risk exists, See
Farmer 511 U.S. at B43 n.€8:; Goebert v. Lee County, 510 [.3d 1372, 1327-268
(11+h cir. 2007) (jail captain had a duty to "look into" pregnant prisoner's
complaint that she was Leaking fluid. her candition was worsening, end she had
not seen en abstetrician); Sanchez v. Taggart, 144 F.3d 1154, 1156 (8th Cir.
1998) (failure to try. to verify claim of medical inability to perform work
assignment supported deliherate indifference finding): ltlallis v. Palduwin, 7D
F.3d 4074, 1077 (9th Cir. 1995) (holding orison officials who had information
about possible ashestos contamination had a duty tn inspect before sending
unprotected work crevis to tha locetion): Ginest v. Boerd of County Comm'rs of
Carbon County. 333 F. Supp, 2d 1490, 119A (D.Wyo. 2004) (officials have a duty
to investigate information suggesting a risk of injury); see alsa Mayoral v.
Sheahan, 245 F.3d 934, 940 (7th Cir. 2009) (holding jury cauld reject guard's
testimony she knew nothing ehovt gangs as "incredible and deliherately
ignorant - The Framer standard is not designed to give officials the
motivation to ‘take refuge! in the zone hetween ignorance and actual
knowledga," and she could be seen "as trying to inhabit that zone.').

Onee mecdicel or ental health practitioners learn that a patient is not
eating, they are aware of "an excessive risk to inmate health or safety".
These oractitioners' extensive training puts them in a4 unique position
relative to the other defendants. They have specialized health care training
and an obligation to ensure that mentally ill persons under their care aré not
harming themselves or are harmed hy others, ta include prison officials.

These practitioners ‘are uniquely aware of Plaintiff's mental illnesses and

ab
Case 3:19-cv-00078-CRE Document18 Filed 08/22/19 Page 35 of 37

have a duty higher than other prison officials concerning health issues.
Considering these facts, the unknown and unnamed medical and psychology
staff members are deliberately indifferent to Plaintiff's suffering and risk

of health problems by not eating food provided by Food Service.

35
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 36 of 37

WHEREFORE; Plaintiff requests that the court grant the following relief:

A,

Issue a declaratary judgement stating that:

1. Defendants knowinaly and willfully allowed and required Plaintiff ta eat
unhealthily for the duration of his confinement at Loretto FCI.

2, Defendants knowingly and willfully disregarded a risk of impending harm
to Plaintiff's health and safety.

3. Defendants were deliberately indifferent to Plaintiff's suffering during
their care.

Issue an injunction ordering Defendants and their agents to:

1. Provide three take cut meals ta Plaintiff per day, containing the same
"No Flesh" meal option, in size and offering, served in the Dining Hall to
the general inmete® ponulation, st reasonable times consistent with the
Teeding of ather inmates, for him ta take hack to his cell and eat away
from a large crowd of oeoole, where he is not subjected to mental distress
and panic attacks.

2, Moat Harass, intimidate, retaliate against, or in any way taraet
Plaintiff as a result of this case, including but not limited to Special
Housing Unit placement or othsr unrequested housing changes, unrequested
work detail reassiqnment, frivolous incident reports, transfer to a
different facility, or any other form of retaliation.

Award compensatory damages in the Following amount:

1. $250,000 4ointlv and severally against Defendants for deliberate
indifference to the cruel and unusual punishment inflicted on Plaintiff by
not providing means for him ta eat nutritionally balanced meals in a

situation that does not provoke extreme mental distress and panic attacks

for months.

36
Case 3:19-cv-00078-CRE Document 18 Filed 08/22/19 Page 37 of 37

D. Award punitive damages in the following amount:

$250,000 jointly and severally against Defendants.

FE. Grant such other relief as it may appear that Plaintiff is entitled.

IT declare under penalty of perjury that the foregoing is true and correct

to the best of my experience, knowledge, reasearch, and ahility to remember the

facts.

7/31/3014

DATE

Jesse Russell Simpson
70262-0019

SPECIAL MATL - OPEN GNLY
IM PRESENCE OF INMATE
Loretto FLT

PO Rox 1000

Cresson, PA 16430

37

a

 

wt

SIGNATURE
